DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (United States Patent Application Publication No. US 2021/0125989 A1, hereinafter “Shin”).
In reference to claim 1, Shin discloses a device which meets the claim.  Fig. 14A, 26A, and 26B of Shin discloses a semiconductor device which comprises a plurality of active layers (SP) vertically stacked over a substrate (1).  A plurality of bit lines (BL) are connected to first ends of the active layers (SP) respectively, and extended parallel to the substrate (1).  Line-shape air gaps (AG) are disposed between the bit lines (BL).  A plurality of capacitors (DS) are connected to second ends of the active layers (SP) respectively.  The examiner notes the limitation, “a word line and a back gate facing each other with each of the active layers interposed therebetween, wherein the word line and the back gate are vertically oriented from the substrate.”  Figures 14A, 26A, and 26B of Shin disclose a first word line (WL1) and a second word line (WL2) facing each other with each of the active layers (SP) interposed therebetween, wherein the first word line (WL1) and the second word line (WL2) are vertically oriented from the substrate (1).  The applicant is reminded that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP 2131.  The second word line (WL2) meets the limitations of the claimed back gate and therefore Shin meets the claim language, “a word line and a back gate facing each other with each of the active layers interposed therebetween, wherein the word line and the back gate are vertically oriented from the substrate.”
With regard to claim 6, each of the capacitors (DS) comprises a cylindrical storage node (SE, p. 4, paragraph 67) connected to each of the second ends of the active layers (SP), a dielectric layer (DL) over the storage node (SE), and a plate node (PE) over the dielectric layer (DL).  The cylindrical storage node (SE) is laterally oriented to be parallel with the substrate (1).
In reference to claim 7, there is a gate insulating layer (Gox) between each of the active layers (SP) and each of the word lines (WL1).
With regard to claim 8, the bit lines (BL) and the line-shape air gaps (AG) alternate in a direction vertical to an upper surface of the substrate (1).
In reference to claim 9, an isolation layer (16) is disposed between the active layers (SP).  The isolation layer (IL2, 16) is vertically extended from the substrate (1).
With regard to claim 10, the word line (WL1) and the back gate (WL2) penetrate through the isolation layer (IL2, 16) and vertically extend from the substrate (1).
In reference to claim 11, a capping layer (14) disposed between the bit lines (BL) wherein the line-shape air gaps (AG) have a shape embedded inside the capping layer (14).
In reference to claim 12, Shin discloses a device which meets the claim.  Fig. 14A, 26A, and 26B of Shin discloses a semiconductor device which comprises a plurality of active layers (SP) vertically stacked over a substrate (1).  A plurality of bit lines (BL) are connected to first ends of the active layers (SP) respectively, and extended parallel to the substrate (1).  Line-shape air gaps (AG) are disposed between the bit lines (BL).  A plurality of capacitors (DS) are connected to second ends of the active layers (SP) respectively.  A word line (WL1) and a vertical shape air gap (AG) face each other with the active layers (SP) interposed between them.  The word line (WL1) and the vertical shape air gap (AG) are vertically oriented from the substrate (1). a second word line (WL2) facing each other with each of the active layers (SP) interposed therebetween, wherein the first word line (WL1) and the second word line (WL2) are vertically oriented from the substrate (1).  The applicant is reminded that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP 2131.  The second word line (WL2) meets the limitations of the claimed back gate and therefore Shin meets the claim language, “a word line and a back gate facing each other with each of the active layers interposed therebetween, wherein the word line and the back gate are vertically oriented from the substrate.”
With regard to claim 17, the bit lines (BL) and the line-shape air gaps (AG) alternate in a direction vertical to an upper surface of the substrate (1).
In reference to claim 18, an isolation layer (16) is disposed between the active layers (SP).  The isolation layer (IL2, 16) is vertically extended from the substrate (1).
With regard to claim 19, the word line (WL1) and the vertical shape air gap (AG) penetrate through the isolation layer (IL2, 16) and vertically extend from the substrate (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
In reference to claim 2, fig. 14A, 26A, and 26B of Shin disclose a channel body (CH) disposed between the word line (WL1) and the back gate (WL2).  There are source/drains (SD1, SD2) on both sides of the channel body (CH).  Shin does not disclose that the thickness of the channel body (CH) is smaller than thicknesses of the source/drains (SD1, SD2).  Although Shin does not teach the exact relative thicknesses of the channel body and the source/drains as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the channel body and the source/drains is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Shin.
In reference to claim 3, Shin does not disclose that the thickness of the channel body (CH) of each of the active layers is smaller than thicknesses of the word line (WL1) and the back gate (WL2).  Although Shin does not teach the exact relative thicknesses of the channel body, the word line, and the back gate as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the channel body, the word line, and the back gate is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Shin.
In reference to claim 4, Shin does not disclose that the exact thickness of the channel body (CH) as that claimed by the applicant.  Although Shin does not teach the exact thickness of the channel body as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the channel body is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Shin.
In reference to claim 13, fig. 14A, 26A, and 26B of Shin disclose a channel body (CH) disposed between the word line (WL1) and the vertical shape air gap (AG).  There are source/drains (SD1, SD2) on both sides of the channel body (CH).  Shin does not disclose that the thickness of the channel body (CH) is smaller than thicknesses of the source/drains (SD1, SD2).  Although Shin does not teach the exact relative thicknesses of the channel body and the source/drains as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the channel body and the source/drains is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Shin.
In reference to claim 14, Shin does not disclose that the thickness of the channel body (CH) of each of the active layers is smaller than the thickness of the word line (WL1).  Although Shin does not teach the exact relative thicknesses of the channel body and the word line as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the channel body and the word line is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Shin.
In reference to claim 15, Shin does not disclose that the exact thickness of the channel body (CH) as that claimed by the applicant.  Although Shin does not teach the exact thickness of the channel body as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the channel body is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Shin.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ha et al. (USPN 5,366,910, hereinafter “Ha”).
In reference to claim 5, Shin does not disclose that the active layers (SP) include polysilicon.  However Ha discloses that polysilicon is a known channel/active layer material (column 1, lines 21-25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use polysilicon for the channel/active layer material in the device of Shin.
In reference to claim 16, Shin does not disclose that the active layers (SP) include polysilicon.  However Ha discloses that polysilicon is a known channel/active layer material (column 1, lines 21-25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use polysilicon for the channel/active layer material in the device of Shin.

Allowable Subject Matter
Claim 21 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method for fabricating a semiconductor device which comprises forming a mold stack with alternating insulating layers and sacrificial layers over a substrate, forming a plurality of isolation layers penetrating through the mold stack, substituting some of the sacrificial layers between the isolation layers with semiconductor layers in combination with forming a vertical shape word line and a vertical shape back gate which both vertically penetrate through the isolation layers and facing each other with the semiconductor layers interposed between them, forming bit lines connected to first ends of the semiconductor layers which extend parallel to the substrate, and forming laterally oriented capacitors connected to second ends of the semiconductor layers as described by the applicant in claim 21.  In the examiner’s opinion, it would not be obvious to implement a semiconductor device which comprises a plurality of active layers vertically stacked over a substrate, a plurality of bit lines connected to first ends of the active layers and extended parallel to the substrate, line-shape air gaps disposed between the bit lines, a plurality of capacitors connected to second ends of the active layers, a word line and a vertical shape air gap facing each other with the active layers interposed between them, the word line and the vertical shape air gap are vertically oriented from the substrate in combination with an isolation layer vertically extended from the substrate and between the active layers such that the word line and the vertical shape air gap penetrate the isolation layer and vertically extend from the substrate while a gap capping layer caps an upper surface of the vertical shape air gap as described by the applicant in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817